DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 2 June 2020 are accepted.
Claim Rejections - 35 USC § 101
Based on “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019), the instant claims are viewed as not reciting an abstract idea under step 2A(i).
Specifically, claims 1, 10, and 19 recite, among other limitations, “generating a structured data object.” Inventions directed towards new data structures are subject matter eligible. See MPEP §2106.06(b) (“claims directed to clear improvements to computer-related technology do not need the full eligibility analysis. Enfish, 822 F.3d at 1339, 118 USPQ2d at 1691-92 (claims to a self-referential table for a computer database held eligible at step 1 of the Alice/Mayo test as not directed to an abstract idea).”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Sidahmed, M., et al. “Augmenting Operations Monitoring by Mining Unstructured Drilling Reports” Society of Petroleum Engineers, SPE-173429-MS (2015) [herein “Sidahmed”].
Claim 1 recites “1. A method, comprising: generating a structured data object from a plurality of data files in a data repository.” Sidahmed page 4 last paragraph discloses:
We established a process for processing digital reports and extracting textual content. The next step to prepare the data, transformed the text to build a matrix representation in the form of document-term matrix, For scalability purposes. we designed the process to be able to ingest different report formats with various sizes. We found that storing concept level extractions from the report corpus in vector format to have performance efficiency and accelerate subsequent operations and analysis.
The matrix/vector format representation is a generated structured data object. The digital reports and text are data files.
Claim 1 further recites “preprocessing the structured data object based on one or more features from the structured data object.” Sidahmed page 5 last two paragraphs disclose:
We adopted term frequency-inverted document frequency (TF-IDF) weighting schema with normalized word frequency to determine the relative importance of each word in reports. … Subsequent task involve finding units of text by constructing n-gram concepts. … It is also used as a preprocessing step for subsequent text analysis
The term weighting and relative importance is a feature of the structured data object. TF-IDF and n-gram preprocessing are preprocessing of the structured data object.
Claim 1 further recites “executing an unsupervised machine-learning technique to identify one or more clusters of data files from the plurality of data files in the data repository.” Sidahmed page 11 second paragraph discloses “some of the unsupervised learning algorithms can be adapted to address the issue of identifying relatively similar reports.” Sidahmed page 11 third paragraph discloses “We employed multiple competing clustering algorithms.” Sidahmed page 5 last line discloses “reports clustering.” Unsupervised learning algorithms are respective unsupervised machine-learning techniques. Clustering to identify similar reports is identifying clusters of data files.
Claim 1 further recites “presenting at least one set of text from the one or more clusters to a user along with a word cloud for each of the one or more clusters.” Sidahmed page 11 fourth paragraph discloses:
The clustering exercise significantly reduces dimensionality of the data and offer enhanced resolution for examining similarities among seemingly disparate collection of documents. Figure 8 presents five clusters of relevant topics identified by domain experts as relevant considerations. We specified segmentation of the sample data into five clusters and plotted scatter of clusters on two dimensions represented by the first two principal component factors.
The scatter plot of the clusters is a presentation of the text of the clusters.
Sidahmed page 6 figure 3 shows three word clouds. Sidahmed page 7 discloses “We used word cloud as a visualization mechanism for highlighting most prominent concepts buried in the reports and their progression over time. Figure 3 shows trending of key concepts over multiple time periods.” Using word clouds is presenting word clouds to a user for corresponding clusters.
Claim 1 further recites “and receiving one or more labels for respective clusters of the one or more clusters.” Sidahmed page 10 fourth paragraph discloses “The automatic identification and categorization of topics, sub topics, and concepts eliminate overwhelming task of perhaps dedicating human time to review and integrate information from these reports.” Identified topics, sub-topics and other categorization is respective labels for the corresponding reports.
Sidahmed page 11 fifth paragraph discloses “Extracted terms for this group of reports address common topic and support abstraction of trending patterns from the collection.” The group/collection corresponds to a cluster. The extracted terms and topics are respective labels for the respective cluster.
Claim 2 further recites “2. The method of claim 1, further comprising visualizing a representation of a multi-dimensional space including representations of the data files based on a similarity of each of the data files.” Sidahmed page 11 fourth paragraph discloses:
The clustering exercise significantly reduces dimensionality of the data and offer enhanced resolution for examining similarities among seemingly disparate collection of documents. Figure 8 presents five clusters of relevant topics identified by domain experts as relevant considerations. We specified segmentation of the sample data into five clusters and plotted scatter of clusters on two dimensions represented by the first two principal component factors.
The scatter plot of the clusters is a presentation of the text of the clusters based on a similarity of the data files.
Claim 3 further recites “3. The method of claim 1, further comprising: generating one or more oilfield analytics based on the plurality of data files in at least one of the one or more clusters; and executing one or more oilfield operations based on the one or more oilfield analytics.” Sidahmed page 2 first paragraph discloses “extending existing monitoring and diagnostic tools supporting decision-maker planning and intervention.” Decision maker planning involves analytics. Interventions are executed operations. Sidahmed page 2 sixth paragraph discloses “unstructured content mining for extracting useful patterns and information in support of decision making.” Extracted patterns and information are analytics based on the data. Sidahmed page 3 second to last paragraph discloses “to inform decisions at the well site and in office during mid post well construction operations.” A well site is part of an oilfield. Post well construction operations are oilfield operations based on the corresponding analytics.
Claim 6 further recites “6. The method of claim 1, wherein executing the unsupervised clustering technique comprises: generating a matrix based at least in part on the one or more features, wherein the one or more features comprise a number of features, and wherein the matrix comprises one or more frequency values representing a frequency of at least two words in each of the plurality of files.” Sidahmed page 4 last paragraph discloses:
We established a process for processing digital reports and extracting textual content. The next step to prepare the data, transformed the text to build a matrix representation in the form of document-term matrix, For scalability purposes. we designed the process to be able to ingest different report formats with various sizes. We found that storing concept level extractions from the report corpus in vector format to have performance efficiency and accelerate subsequent operations and analysis.
The matrix/vector format representation is a generated structured data object. The digital reports and text are data files. The matrix is a generated matrix comprising frequency values of respective words.
Sidahmed page 5 last two paragraphs disclose:
We adopted term frequency-inverted document frequency (TF-IDF) weighting schema with normalized word frequency to determine the relative importance of each word in reports. … Subsequent task involve finding units of text by constructing n-gram concepts. … It is also used as a preprocessing step for subsequent text analysis
The term weighting and relative importance is a feature of the structured data object. TF-IDF and n-gram preprocessing are preprocessing of the structured data object.
Sidahmed page 9 last paragraph discloses “We extended the single-word (1-gram) term extraction from the drilling reports to construct two-word (2-gram) and three-word (3-gram) phrases.” Two and three gram phrases are at least two words.
Claim 6 further recites “determining a distance between the at least two words, wherein the distance is between multi-dimensional planes of each cluster created by the number of features, wherein the multi-dimensional planes each have a number of dimensions corresponding to the number of features; and identifying the one or more clusters using the distance between the at least two words.” Sidahmed page 11 fourth paragraph discloses:
The clustering exercise significantly reduces dimensionality of the data and offer enhanced resolution for examining similarities among seemingly disparate collection of documents. Figure 8 presents five clusters of relevant topics identified by domain experts as relevant considerations. We specified segmentation of the sample data into five clusters and plotted scatter of clusters on two dimensions represented by the first two principal component factors.
The scatter plot of the clusters is a presentation of the text of the clusters. The scatter plot indicates a distance between features. The planes corresponding to the first two principal component factors is a multi-dimensional plane having a number of dimensions corresponding to those respective features. Clustering based on this is identifying corresponding one or more clusters using the distance.
Claim 7 further recites “7. The method of claim 6, further comprising identifying a boundary for each of the one or more clusters, wherein the boundary represents a distance from a centroid value that separates a first cluster from a second cluster.” Sidahmed page 6 last paragraph discloses “we restricted each cluster center to be represented by one of the actual points, instead of using the mean point.” The cluster center is a centroid value of a cluster.
Sidahmed page 9 figure 7 right side shows five ellipses identifying five corresponding clusters in the scatter plot diagram. The shown ellipses separate and form a boundary between different clusters and are defined by respective distances from the cluster center.
Claim 8 further recites “8. The method of claim 7, wherein the boundary comprises a boundary in the number of dimensions.” Sidahmed page 9 figure 7 right side shows five ellipses identifying five corresponding clusters in the scatter plot diagram. The ellipses are two dimensional boundaries corresponding to the two dimensions of the scatter plot.
Claim 9 further recites “9. The method of claim 1, further comprising generating a word cloud for each of the one or more clusters, wherein the word cloud comprises an image depicting terms organized according to a size based on a frequency of the terms in each of the one or more clusters.” Sidahmed page 6 figure 3 shows three word clouds. Sidahmed page 7 discloses “We used word cloud as a visualization mechanism for highlighting most prominent concepts buried in the reports and their progression over time. Figure 3 shows trending of key concepts over multiple time periods.” Using word clouds is presenting word clouds to a user for corresponding clusters. Sidahmed page 6 figure 3 shows the size of the words based on a frequency of the term in the corresponding reports.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sidahmed as applied to claim 1 above, and further in view of US patent 10,364,662 B1 Basu, et al. [herein “Basu”].
Claim 4 further recites “4. The method of claim 1, wherein the plurality of data files comprise a combination of one or more structured data files and one or more unstructured data files.” Sidahmed title discloses “Augmenting Operations Monitoring by Mining Unstructured Drilling Reports.” Unstructured reports are unstructured data.
Sidahmed page 2 fourth paragraph discloses “the majority of these approaches focused on structured data in the form of: sensors measurement […] and gauges reading.”
Sidahmed does not explicitly disclose accessing structured data; however, in analogous art of analyzing oilfield data, Basu column 11 lines 14-15 teaches “the preprocessing subsystem 4102 can access structured data sources 4112 and unstructured data sources 4114.” Structured and unstructured data sources are structured and unstructured data files.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sidahmed and Basu. One having ordinary skill in the art would have found motivation to use both structured and unstructured data into the system of augmenting mining operations with drilling reports for the advantageous purpose of accessing data useful for other systems including modeling and analytics systems. See Basu column 11 lines 10-13 and column 12 lines 8-10.
Claim 5 further recites “5. The method of claim 1, wherein the structured data object comprises metadata for each of the data files, wherein the metadata comprises at least one of a file name, a file type, a file title, a hyperlink to the file, or a path of the file.” From the above list of alternatives the Examiner is selecting “a file type.”
Sidahmed does not explicitly disclose accessing structured data; however, in analogous art of analyzing oilfield data, Basu column 11 lines 14-15 teaches “the preprocessing subsystem 4102 can access structured data sources 4112 and unstructured data sources 4114.” Structured and unstructured data sources are structured and unstructured data files.
Basu column 16 lines 30-39 shows two example data sources “\\data_folder\data_file.txt” and “\\data_folder\interview.mp3.” A person of ordinary skill in the art would recognize these data source examples are paths of the file. Furthermore, the file extensions “.txt” and “.mp3” are indicative of a file type. Basu column 12 lines 1-4 teach “the configuration script 4110 can identify a data source such as an unstructured data source 4114, the nature the data source (e.g., narrative text, audio, image, or video).” The nature of the data source as either text, audio, image, or video is a file type.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sidahmed and Basu. One having ordinary skill in the art would have found motivation to use both structured and unstructured data into the system of augmenting mining operations with drilling reports for the advantageous purpose of accessing data useful for other systems including modeling and analytics systems. See Basu column 11 lines 10-13 and column 12 lines 8-10.
Claims 10-20
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidahmed in view of Basu.
Claim 10 recites “10. A computing system, comprising: one or more processors; and a memory system including one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors cause the computing system to perform operations.” Sidahmed does not explicitly disclose processors, memory, or computer-readable media; however, in analogous art of analyzing oilfield data, Basu column 17 lines 57-59 teaches “computing devices 2210 (e.g. computer systems, personal data assistants, kiosks, dedicated terminals, etc.).” A computer system has a process and memory.
Basu column 19 lines 40-42 teach “A computer program product, includes a computer usable medium having a computer readable program code non-transitorily embodied therein.” A computer medium with non-transitorily stored code is a non-transitory computer-readable medium storing instructions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sidahmed and Basu. One having ordinary skill in the art would have found motivation to use a computer system for the system of augmenting mining operations with drilling reports for the advantageous purpose of accessing data useful for other systems including modeling and analytics systems. See Basu column 11 lines 10-13 and column 12 lines 8-10.
Claim 10 further recites “the operations comprising: generating a structured data object from a plurality of data files in a data repository.” Sidahmed page 4 last paragraph discloses:
We established a process for processing digital reports and extracting textual content. The next step to prepare the data, transformed the text to build a matrix representation in the form of document-term matrix, For scalability purposes. we designed the process to be able to ingest different report formats with various sizes. We found that storing concept level extractions from the report corpus in vector format to have performance efficiency and accelerate subsequent operations and analysis.
The matrix/vector format representation is a generated structured data object. The digital reports and text are data files.
Claim 10 further recites “preprocessing the structured data object based on one or more features from the structured data object.” Sidahmed page 5 last two paragraphs disclose:
We adopted term frequency-inverted document frequency (TF-IDF) weighting schema with normalized word frequency to determine the relative importance of each word in reports. … Subsequent task involve finding units of text by constructing n-gram concepts. … It is also used as a preprocessing step for subsequent text analysis
The term weighting and relative importance is a feature of the structured data object. TF-IDF and n-gram preprocessing are preprocessing of the structured data object.
Claim 10 further recites “executing an unsupervised machine-learning technique to identify one or more clusters of data files from the plurality of data files in the data repository.” Sidahmed page 11 second paragraph discloses “some of the unsupervised learning algorithms can be adapted to address the issue of identifying relatively similar reports.” Sidahmed page 11 third paragraph discloses “We employed multiple competing clustering algorithms.” Sidahmed page 5 last line discloses “reports clustering.” Unsupervised learning algorithms are respective unsupervised machine-learning techniques. Clustering to identify similar reports is identifying clusters of data files.
Claim 10 further recites “presenting at least one set of text from the one or more clusters to a user along with a word cloud for each of the one or more clusters.” Sidahmed page 11 fourth paragraph discloses:
The clustering exercise significantly reduces dimensionality of the data and offer enhanced resolution for examining similarities among seemingly disparate collection of documents. Figure 8 presents five clusters of relevant topics identified by domain experts as relevant considerations. We specified segmentation of the sample data into five clusters and plotted scatter of clusters on two dimensions represented by the first two principal component factors.
The scatter plot of the clusters is a presentation of the text of the clusters.
Sidahmed page 6 figure 3 shows three word clouds. Sidahmed page 7 discloses “We used word cloud as a visualization mechanism for highlighting most prominent concepts buried in the reports and their progression over time. Figure 3 shows trending of key concepts over multiple time periods.” Using word clouds is presenting word clouds to a user for corresponding clusters.
Claim 10 further recites “and receiving one or more labels for respective clusters of the one or more clusters.” Sidahmed page 10 fourth paragraph discloses “The automatic identification and categorization of topics, sub topics, and concepts eliminate overwhelming task of perhaps dedicating human time to review and integrate information from these reports.” Identified topics, sub-topics and other categorization is respective labels for the corresponding reports.
Sidahmed page 11 fifth paragraph discloses “Extracted terms for this group of reports address common topic and support abstraction of trending patterns from the collection.” The group/collection corresponds to a cluster. The extracted terms and topics are respective labels for the respective cluster.
Dependent claims 11-18 are substantially similar to claims 2-9 above and are rejected for the same reasons.
Claim 19 recites “19. A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations.” Sidahmed does not explicitly disclose processors, memory, or computer-readable media; however, in analogous art of analyzing oilfield data, Basu column 17 lines 57-59 teaches “computing devices 2210 (e.g. computer systems, personal data assistants, kiosks, dedicated terminals, etc.).” A computer system has a process and memory.
Basu column 19 lines 40-42 teach “A computer program product, includes a computer usable medium having a computer readable program code non-transitorily embodied therein.” A computer medium with non-transitorily stored code is a non-transitory computer-readable medium storing instructions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sidahmed and Basu. One having ordinary skill in the art would have found motivation to use a computer system for the system of augmenting mining operations with drilling reports for the advantageous purpose of accessing data useful for other systems including modeling and analytics systems. See Basu column 11 lines 10-13 and column 12 lines 8-10.
Claim 19 further recites “the operations comprising: generating a structured data object from a plurality of data files in a data repository.” Sidahmed page 4 last paragraph discloses:
We established a process for processing digital reports and extracting textual content. The next step to prepare the data, transformed the text to build a matrix representation in the form of document-term matrix, For scalability purposes. we designed the process to be able to ingest different report formats with various sizes. We found that storing concept level extractions from the report corpus in vector format to have performance efficiency and accelerate subsequent operations and analysis.
The matrix/vector format representation is a generated structured data object. The digital reports and text are data files.
Claim 19 further recites “preprocessing the structured data object based on one or more features from the structured data object.” Sidahmed page 5 last two paragraphs disclose:
We adopted term frequency-inverted document frequency (TF-IDF) weighting schema with normalized word frequency to determine the relative importance of each word in reports. … Subsequent task involve finding units of text by constructing n-gram concepts. … It is also used as a preprocessing step for subsequent text analysis
The term weighting and relative importance is a feature of the structured data object. TF-IDF and n-gram preprocessing are preprocessing of the structured data object.
Claim 19 further recites “executing an unsupervised machine-learning technique to identify one or more clusters of data files from the plurality of data files in the data repository.” Sidahmed page 11 second paragraph discloses “some of the unsupervised learning algorithms can be adapted to address the issue of identifying relatively similar reports.” Sidahmed page 11 third paragraph discloses “We employed multiple competing clustering algorithms.” Sidahmed page 5 last line discloses “reports clustering.” Unsupervised learning algorithms are respective unsupervised machine-learning techniques. Clustering to identify similar reports is identifying clusters of data files.
Claim 19 further recites “presenting at least one set of text from the one or more clusters to a user along with a word cloud for each of the one or more clusters.” Sidahmed page 11 fourth paragraph discloses:
The clustering exercise significantly reduces dimensionality of the data and offer enhanced resolution for examining similarities among seemingly disparate collection of documents. Figure 8 presents five clusters of relevant topics identified by domain experts as relevant considerations. We specified segmentation of the sample data into five clusters and plotted scatter of clusters on two dimensions represented by the first two principal component factors.
The scatter plot of the clusters is a presentation of the text of the clusters.
Sidahmed page 6 figure 3 shows three word clouds. Sidahmed page 7 discloses “We used word cloud as a visualization mechanism for highlighting most prominent concepts buried in the reports and their progression over time. Figure 3 shows trending of key concepts over multiple time periods.” Using word clouds is presenting word clouds to a user for corresponding clusters.
Claim 19 further recites “and receiving one or more labels for respective clusters of the one or more clusters.” Sidahmed page 10 fourth paragraph discloses “The automatic identification and categorization of topics, sub topics, and concepts eliminate overwhelming task of perhaps dedicating human time to review and integrate information from these reports.” Identified topics, sub-topics and other categorization is respective labels for the corresponding reports.
Sidahmed page 11 fifth paragraph discloses “Extracted terms for this group of reports address common topic and support abstraction of trending patterns from the collection.” The group/collection corresponds to a cluster. The extracted terms and topics are respective labels for the respective cluster.
Claim 20 further recites “20. The medium of claim 19, wherein: executing the unsupervised clustering technique comprises: generating a matrix based at least in part on the one or more features, wherein the one or more features comprise a number of features, and wherein the matrix comprises one or more frequency values representing a frequency of at least two words in each of the plurality of files.” Sidahmed page 4 last paragraph discloses:
We established a process for processing digital reports and extracting textual content. The next step to prepare the data, transformed the text to build a matrix representation in the form of document-term matrix, For scalability purposes. we designed the process to be able to ingest different report formats with various sizes. We found that storing concept level extractions from the report corpus in vector format to have performance efficiency and accelerate subsequent operations and analysis.
The matrix/vector format representation is a generated structured data object. The digital reports and text are data files. The matrix is a generated matrix comprising frequency values of respective words.
Sidahmed page 5 last two paragraphs disclose:
We adopted term frequency-inverted document frequency (TF-IDF) weighting schema with normalized word frequency to determine the relative importance of each word in reports. … Subsequent task involve finding units of text by constructing n-gram concepts. … It is also used as a preprocessing step for subsequent text analysis
The term weighting and relative importance is a feature of the structured data object. TF-IDF and n-gram preprocessing are preprocessing of the structured data object.
Sidahmed page 9 last paragraph discloses “We extended the single-word (1-gram) term extraction from the drilling reports to construct two-word (2-gram) and three-word (3-gram) phrases.” Two and three gram phrases are at least two words.
Claim 20 further recites “determining a distance between the at least two words, wherein the distance is between multi-dimensional planes of each cluster created by the number of features, wherein the multi-dimensional planes each have a number of dimensions corresponding to the number of features; and identifying the one or more clusters using the distance between the at least two words.” Sidahmed page 11 fourth paragraph discloses:
The clustering exercise significantly reduces dimensionality of the data and offer enhanced resolution for examining similarities among seemingly disparate collection of documents. Figure 8 presents five clusters of relevant topics identified by domain experts as relevant considerations. We specified segmentation of the sample data into five clusters and plotted scatter of clusters on two dimensions represented by the first two principal component factors.
The scatter plot of the clusters is a presentation of the text of the clusters. The scatter plot indicates a distance between features. The planes corresponding to the first two principal component factors is a multi-dimensional plane having a number of dimensions corresponding to those respective features. Clustering based on this is identifying corresponding one or more clusters using the distance.
Claim 20 further recites “and the operations further comprise identifying a boundary for each of the one or more clusters, wherein the boundary represents a distance from a centroid value that separates a first cluster from a second cluster.” Sidahmed page 6 last paragraph discloses “we restricted each cluster center to be represented by one of the actual points, instead of using the mean point.” The cluster center is a centroid value of a cluster.
Sidahmed page 9 figure 7 right side shows five ellipses identifying five corresponding clusters in the scatter plot diagram. The shown ellipses separate and form a boundary between different clusters and are defined by respective distances from the cluster center.
Claim 20 further recites “and wherein the boundary comprises a boundary in the number of dimensions.” Sidahmed page 9 figure 7 right side shows five ellipses identifying five corresponding clusters in the scatter plot diagram. The ellipses are two dimensional boundaries corresponding to the two dimensions of the scatter plot.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210165963 A1 MENDES; Julio Hoffimann et al.
teaches
Automatic Classification of Drilling Reports with Deep Natural Language Processing; Word/topic clouds.
US 7185001 B1 Burdick; Bernard et al.

Document searching and organizing
US 11003864 B2 Wang; Xiaoyu

Artificial intelligence optimized unstructured data analytics; term frequency word/topic clouds.
US 8380642 B2 Stundner; Michael et al.

Self-improving reasoning tools
US 11307541 B2 Decision support method and apparatus for machinery control

Decision support method for machinery control
Noshi, C. "A Brief Survey of Text Mining Applications for the Oil and Gas Industry" IPTC Int'l Petroleum Tech. Conf. (2019)

Technology background; data mining unstructured text data in oil and gas industry.
Asfoor, H. & Aramco, S. "Applying Data Science Techniques to Improve Information Discovery in Oil And Gas Unstructured Data" IPTC Int'l Petroleum Tech. Conf. (13 Jan. 2020)

TD-IDF; natural language processing (NPL); machine learning; data parsing and information discovery.
Chelmis, C., et al. “Toward an Automatic Metadata Management Framework for Smart Oil Fields” Society of Petroleum Engineers, SPE 153271 (2013)

Metadata structured file naming ontology to help with data management.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        24 May 2022